Citation Nr: 1331393	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  09-47 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right eye disorder(s) (previously characterized as microscopic macular abnormality, right eye).

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a respiratory disorder (claimed as bronchitis).

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a right ankle condition.

7.  Entitlement to service connection for epistaxis (nose bleeds).

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to January 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO in Waco, Texas, currently has jurisdiction over the claim.

An Appellant's Brief, dated June 2013, is located in the Virtual VA electronic records storage system.

The issue of service connection for tinnitus is addressed in the decision below.  All other issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus first manifested in service and results from hazardous noise exposure in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran seeks service connection for tinnitus.  Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran served on active duty from August 2000 to January 2008.  He had a military occupational specialty (MOS) as a B-52 bomber navigator and instructor.  He flew combat missions in the Middle East.  His audiogram examinations noted that he was routinely noise-exposed.  A January 2008 service treatment record (STR) recorded the Veteran's complaint of occasional tinnitus, which occurred once per week in quiet areas.

The Veteran was afforded a VA Compensation and Pension (C&P) examination in June 2008.  At that time, the Veteran described occasional loud ear ringing which had been in place for about 5 years.  An audiometric examination was interpreted as showing completely normal hearing.  The Veteran was diagnosed with bilateral recurrent tinnitus of uncertain etiology.  The examiner was unable to state whether it was at least as likely as not that tinnitus was related to military noise exposure.  Notably, the claims folder was not available for examiner review.

Thereafter, the Veteran's private medical records reflect an assessment of mild noise-induced hearing loss in November 2008.  The Veteran reported tinnitus in December 2008.

An October 2009 letter from a private ENT specialist observed that the Veteran had a military history of chronic noise exposure as a bomber pilot.  The Veteran was described as having ear ringing for which he had become accustomed.  The examiner found the Veteran to have a mild high frequency hearing loss at 4000 Hertz, which suggested a mild noise-induced hearing loss.  It was opined that it was more likely than not that the Veteran's tinnitus was associated with military service.  The examiner further noted that the Veteran neither had a history of loud noise exposure prior to entering the military nor a family history of premature hearing loss.

Upon review of the evidence of record, the Board finds that the evidence of record is in relative equipoise.  Here, the records document the Veteran's report of occasional tinnitus just prior to service discharge.  He was diagnosed with tinnitus within one year from service discharge.  The Veteran's STRs reflect that his MOS as a bomber navigator involved routine loud noise exposure.  The VA June 2008 examiner was unable to provide an opinion in this case but, notably, this examiner did not have access to the claims folder and, thus, review of the Veteran's tinnitus complaints prior to service discharge.  On the other hand, the private ENT examiner found that the Veteran's tinnitus was related to his military noise exposure which was based, in part, upon excluding other potential etiologies such as nonservice-related noise exposure and familial traits.  

Given the complaints of tinnitus prior to service discharge, the accepted history of loud noise exposure in service, and the opinion of the private ENT specialist in October 2009, the Board finds that the Veteran's tinnitus first manifested in service and resulted from hazardous noise exposure in service.  The claim, therefore, is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

A remand is required in conjunction with the Veteran's remaining claims on appeal to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  In this regard, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

Additionally, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Board first notes that there may be additional, pertinent private medical evidence not currently associated with the claims folder which may be critical for some of the claims on appeal.  The Veteran received treatment for removal of glass fragments of the right eye in July 2006.  During a VA examination in June 2008, the Veteran reported treatment "outside the military" for hypertension with Prazosin.  He also reported taking Claritin on a daily basis.  A statement from a physician at Texas Health Care P.L.L.C., dated November 2009, notes treatment of the Veteran since November 2008 for a multitude of conditions.  

The medical records involving the removal of glass in July 2006 and treatment records from Texas Health Care P.L.L.C. are not associated with the claims folder.  It is unclear from the VA clinic records whether the prescription of Claritin was by VA.  It appears that VA prescribed Prazosin for nightmares rather than hypertension.

Overall, the record reflects the possibility of additional private treatment records which are clearly relevant to the claims on appeal.  However, VA cannot assist the Veteran in obtaining such evidence absent his cooperation.  The Veteran is hereby advised of his duty to assist VA in the development of his claims and that his failure to identify and associate with the record clearly relevant medical records could potentially result in a denial of his claim(s).  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).




A.  Right eye disorder(s)

The Veteran seeks to establish his entitlement to service connection for a right eye disability.  The STRs reflect that a November 2005 ophthalmological examination diagnosed refractive error (myopia) and peripheral retinal degeneration lattice of the right eye.  Notably, refractive error does not constitute a disability for VA purposes.  See 38 C.F.R. § 3.303(c) and 4.9 (providing that refractive error is not a disease or injury for VA compensation purposes).  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

The Veteran incurred a blunt trauma to the right eye in July 2006.  The STRs mention a motor vehicle accident while the Veteran asserts that a window was broken by a police officer.  See VA C&P eye examination report dated April 2008.  The Veteran reportedly had glass foreign bodies (FB) removed from the right eye.  He described centrally blurred visual acuity after the incident.  A private ophthalmology report in August 2006 reflected diagnoses of blunt ocular trauma to the right eye (OD) and peripheral chorioretinal scar. 

Subsequent military ophthalmological consultations in August 2006 noted that corneal irregularities and/or unstable pre-corneal tear film were likely explanations for the Veteran's decreased right eye visual acuity.  It was also possible that there might be some slight corneal edema which could not be detected by slit-lamp.  The diagnoses included myopia, astigmatism, superficial injury due to corneal abrasion and keratitis.

A September 2006 private ophthalmology report noted that the Veteran described symptoms of blurred right vision and saw flashes and floaters.  The examiner could not find retinal evidence to explain decreased visual acuity of the right eye, and postulated that the decreased vision could be secondary to Commotio retinae due to ocular contusion.

In October 2006, the private ophthalmologist noted that the Veteran's retinal hemorrhage had resolved.  A military ophthalmological consultation in October 2006 noted an assessment of retinal scar of the right eye.

A January 2007 aeromedical summary noted that the Veteran had a history of multiple glass FBs removed from his right eye, as well as a minor lower lid laceration involving the inferior tear duct, due to a broken window in July 2006.  It was noted that a December 2006 consultation documented the Veteran's complaints of resolved blurriness, right eye floaters, stable chorioretinal scar, and resolved retinal hemorrhage of the left eye (OS).  The aeromedical report offered diagnoses of unspecified chorioretinal scar of the right eye and retinal hemorrhage of the left eye.

A July 2007 optometry record noted that the Veteran still had unexplained Amsler Grid defects of the upper and lower right corners which appeared to have increased in size since August 2006.  A December 2007 ophthalmology consultation included an additional diagnosis of dry eye syndrome.

The Veteran underwent VA eye examination in April 2008.  This examiner found no evidence of residual scarring of the right eye, but did find a very slight increase in right macula reflex.  The examiner provided diagnoses of microscopic macular abnormality of the right eye, etiology undetermined, and mild dry eyes.  The examiner was unable to relate the microscopic right eye macular abnormality or the slight decrease in central vision to the July 2006 incident.

A September 2008 RO rating decision granted service connection for bilateral dry eye syndrome, and denied service connection for right eye microscopic macular abnormality (claimed as right eye dysfunction with degeneration of the lattice and chorioretinal scars).

On review of this evidence, the Board finds that further evidentiary development is necessary.  In this respect, it does not appear that the VA examiner had review of the claims folder, which contained multiple eye examinations and theories for the Veteran's decrease of central visual acuity.  The report also does not address the significance, if any, of the November 2005 diagnosis of peripheral retinal degeneration lattice of the right eye which appears to have first manifested in service.

Additionally, the Board finds that further evidentiary development and adjudication is necessary to determine whether any injury or disability incurred during the July 2006 incident may be deemed a line of duty incident.  In this respect, the record reflects that the Veteran's July 2006 incident resulted in an arrest for driving while intoxicated (DWI) by the Montgomery Sheriff's Department on July 30, 2006.  

Pursuant to 38 U.S.C.A. § 1110, compensation is payable for disability resulting from personal injury suffered in line of duty, but no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  The regulatory provisions of 38 C.F.R. § 3.301 address line of duty and misconduct determinations.  Under 38 C.F.R. § 3.301(a), direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See also 38 C.F.R. § 3.1(m). 

The provisions of 38 C.F.R. § 3.301(d), which specifically address line of duty determinations with respect to abuse of alcohol or drugs, state as follows: 

Line of duty; abuse of alcohol or drugs.  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 

The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a veteran's abuse of alcohol or drugs.  Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001). 

Here, the evidence in the claims folder suggests that the Veteran's right eye injury incurred in July 2006 may be due to alcohol abuse.  Prior to any consideration of the residuals of the injury, the RO must develop and adjudicate a line of duty determination for the July 2006 injury.

Thereafter, additional VA examination is necessary to determine to the extent possible the cause(s) of the Veteran's decreased central visual acuity and the significance, if any, of the diagnosis of peripheral retinal degeneration lattice of the right eye which pre-existed the July 2006 motor vehicle accident.

B.  Heart murmur

The Veteran's October 1999 cadet examination report and his February 2000 enlistment examination report did not detect a heart murmur.  The February 2000 examination report included an abnormal electrocardiogram (EKG) finding of nonspecific infraventricular conduction which was deemed a normal variant.

A November 2005 dental health questionnaire included the Veteran's report that a heart murmur had been detected while he was in college, but had not been detected while serving in the military.  A June 2007 flight surgeon office examination noted that no heart murmur was present.  

However, an August 2007 military examination detected a grade I/VI flow heart murmur which was described as functionally within normal limits (WNL).  An echocardiogram was interpreted as showing normal left ventricular systolic function, normal chamber sizes, structurally normal valves, and mild tricuspid insufficiency.

At a VA general medical examination in April 2008, the Veteran reported a history of a heart murmur being detected as a child, which he thought had resolved until being detected in the military.  Examination was significant for a 1-2/6 barely audible systolic ejection murmur adjacent to the sternal border

Here, the Veteran's heart murmur was not detected upon his enlistment examination.  Thus, the Veteran must be presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  However, the Veteran has provided a history that his heart murmur was detected prior to service.  

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this situation, the Board requires medical opinion to clarify whether the Veteran's heart murmur clearly and unmistakably existed prior to service and was not aggravated during military service.

C.  Headaches

The Veteran's STRs do not reflect any specific treatment for recurrent headaches.  He specifically denied headaches during an April 2008 VA C&P examination.

The Veteran filed a service connection claim for headaches within three months of his service discharge, and reported the onset of headaches in service during a June 2008 VA examination.  The VA examiner offered a diagnosis of tension headaches, but provided no opinion as to whether the headaches first manifested in service or are otherwise related to an event in service.  This issue must be remanded for further medical opinion.  

D.  A respiratory disorder/epistaxis (claimed as bronchitis)

The Veteran's October 1999 cadet examination report and his February 2000 enlistment examination report do not reflect any lay or medical evidence of pre-existing allergies, or nose or respiratory problems.  In July 2002, the Veteran was evaluated after an instance of cabin overpressurization.  No physical problems were found.  Thereafter, the STRs reflect the Veteran's treatment for laryngitis/pharyngitis in August 2002, pharyngitis/upper respiratory infection (URI) treated with Zyrtec in January 2005, and URI in September 2005.  A June 2006 STR appeared to reflect an assessment of allergic rhinitis, well-controlled on medications.  A July 2007 evaluation for sleep apnea noted that flexible nasopharyngoscopy showed a moderate collapse of the velopharyngeal port.

The Veteran's STRs do not reflect any lay or medical evidence of epistaxis (nose bleeding).  

The Veteran filed service connection claims for nose bleed and "[c]hronic [b]ronchitis" approximately three months after service discharge.  The Veteran's VA clinic records noted his report of dyspnea symptoms in April 2008.  In May 2008, he had an active prescription of Claritin for allergies.

On VA C&P examinations in June 2008, the Veteran described a history of recurrent epistaxis which occurred once or twice per week usually with exercising.  He denied a history of nasal trauma or fractured nose.  The Veteran also described being treated two to three different times in service for bronchitis, but never having been prescribed inhalers.  He took Claritin on a daily basis with occasional cough but no sputum.  The examiner found a deviated septum but no active bleeding at time of examination.  As the Veteran did not have a history of a fractured nose, the examiner was unable to provide an opinion that the Veteran's deviated nasal septum was related to military service, as the usual scenario for a deviated septum without a history of nasal trauma would tend to occur in adolescence.  The examiner found no residuals of bronchitis.

Thereafter, the Veteran's private ENT records reflect evaluations for recurrent epistaxis.  A November 2008 record included assessments of chronic cough, chronic recurrent bronchitis, allergic rhinitis, asthma, deviated septum, and recurrent epistaxis.  In January 2009, the Veteran underwent septoplasty with bilateral inferior turbinate reduction, which included ligation of the sphenopalatine artery on the left side of nose.

An October 2009 private ENT specialist report includes an opinion that the Veteran's nosebleeds and deviated nasal septum, whose usual etiology was congenital, could be associated with trauma and a variety of environmental pressures.  It was noted that the Veteran described his nasal problems to be worsened with constant exposure to environmental conditions which often changed during his duty as a pilot.  The examiner opined that the Veteran's epistaxis was more likely than not to be associated with environmental exposures in the service, which included rapid altitude changes, and that his deviated nasal septum was at least as likely as not to have been the result of trauma sustained during military service.

In November 2009, a private physician provided the opinion that the Veteran's allergic rhinitis, bronchitis, and epistaxis were most likely environmentally related and at least as likely as not related to military service.

Here, the Veteran has described the onset of epistaxis in service, his MOS as a bomber navigator is known to have involved rapid altitude changes, and his STRs do reflect treatment for allergies and URIs.  Thus, the Board requires a clarifying medical opinion based upon review of the entire evidentiary record and which identifies the alleged in-service "trauma" which caused a deviated nasal septum. 





E.  A right ankle condition

The Veteran's STRs reflect a history of treatment for symptoms of the left ankle, but not the right.  He filed a service connection claim for right ankle disability approximately two months after service discharge.

A VA C&P examination in June 2008 included the Veteran's report of right ankle swelling, stiffness, and fatigue with prolonged use, but the examiner found no evidence of a current right ankle disability.  Yet, in April 2009, the Veteran received private treatment for a right ankle sprain.  Given the treatment for right ankle symptoms after the June 2008 VA C&P examination, the Board finds that additional VA examination is warranted.

F.  Hypertension

The Veteran's STRs do not reflect a diagnosis of hypertension.  He filed a service connection claim for hypertension within three months of his service discharge.

A VA clinic record in April 2008 noted that the Veteran had a questionable history for hypertension (htn).  At that time, he had a blood pressure reading of 126/80.

On a June 2008 VA C&P examination, the Veteran asserted that he had been diagnosed with hypertension during military service which was not treated.  He claimed to be treated for hypertension "outside the military" with Prazosin.  

A May 2008 VA clinic record reflects that the Veteran was prescribed Prazosin for nightmares.  Private medical records in November 2008 reflect assessments of borderline hypertension and hypertension.

A November 2009 private physician opined that the Veteran's manifested hypertension was more likely than not related to the stresses of his military occupation.  The Board finds that medical opinion based upon review of the claims folder is necessary to decide this claim.

G.  GERD

The Veteran's STRs do not reflect any specific treatment for GERD, but do reflect evaluations for gastrointestinal symptoms in July 2004.  He filed a service connection claim for GERD within three months of his service discharge.

An April 2008 VA clinic record notes that the Veteran was positive for GERD symptoms.  He was prescribed Omeproazole in May 2008.  

On a June 2008 VA C&P examination, the Veteran described the onset of indigestion and heartburn in the military treated with oral agents.  He was currently prescribed Omeprazole.  

A November 2009 private physician opined that the Veteran's GERD was at least as likely as not related to military service.  The examiner did not specify the basis for this opinion.  Given the Veteran's report of GERD symptoms in service, the Board requires medical opinion as to the onset of the Veteran's GERD.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder all available private treatment records, to include all providers of treatment within the first post-service year, the provider of treatment for removal of foreign bodies of the right eye in July 2006, and complete medical records from Texas Health Care P.L.L.C.  

2.  Conduct appropriate development to determine whether the Veteran's right eye injury in July 2006 may be deemed a line of duty injury, to include obtaining all records related to the Veteran's arrest for DWI by the Montgomery County Sheriff's Department in Louisiana on July 30, 2006 and all treatment records for the initial injury in July 2006.

3.  Associate with the claims folder all available treatment records from the North Texas VA Health Care System (HCS) since March 11, 2009.

4.  Thereafter, adjudicate the issue of whether the Veteran's July 2006 right eye injury was the result of his own willful misconduct or the use or abuse of alcohol.  See 38 C.F.R. § 3.1(m).  If the determination is adverse to the Veteran, provide the Veteran notice of the decision and his appellate rights.

5.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the nature and etiology of all current right eye disorders.  The claims folder contents must be made available to the examiner for review.

The RO should instruct the VA examiner as to whether any injury occurred during the July 2006 incident may be considered a line of duty incident.

Following interview and examination of the Veteran as well as review of the claims folder, the examiner should address the following:

	a) identify all visual impairment, if any, attributable to peripheral retinal degeneration lattice of the right eye and provide opinion as to whether it is at least as likely as not that such disorder first manifested in service or is otherwise related to service.  In so doing, the examiner's attention is directed to a November 2005 ophthalmological examination during active service.

	b) identify all visual impairment and disability, if any, attributable to the July 2006 right eye trauma.  In so doing, the examiner's attention is directed to the history of foreign glass body removal, the Veteran's report of impairment of central visual acuity with flashers and floaters, and the in-service assessments of peripheral chorioretinal scar, possible decreased vision secondary to Commotio retinae due to ocular contusion, and unexplained Amsler Grid defects of the upper and lower right corners.

In offering any opinion, the examiner must consider the full record.  The rationale for any opinion offered should be provided.

6.  Schedule the Veteran for appropriate examination(s) to determine the nature and etiology of the claimed heart murmur, headache, respiratory, right ankle, epistaxis, hypertension, and GERD disorders.  The claims folder contents must be made available to the examiner for review.

Following interview and examination of the Veteran as well as review of the claims folder, the examiner should address the following:

Heart murmur

	a) provide opinion as to whether there is clear and unmistakable evidence that the Veteran's heart murmur existed prior to service?  In so doing, the examiner should explain the nature and etiology of a heart murmur and the Veteran's report that a heart murmur had been detected prior to service.

	b) if a heart murmur clearly and unmistakably existed prior to service, is there clear and unmistakable evidence that the heart murmur detected in service was not aggravated during active service? 

Headaches

	c) whether it is at least as likely as not that the Veteran's headache disorder first manifested in service or, alternatively, is causally related to an event in service?  In so doing, the examiner is requested to provide opinion as to whether there is any medical reason to accept or reject the Veteran's report of the onset of headaches in service.

Respiratory disorder/epistaxis

	d) clarify whether the Veteran manifests chronic respiratory disability(ies), including bronchitis, asthma and allergies;

	e) whether it is at least as likely as not that chronic bronchitis, asthma, allergies and/or epistaxis first manifested in service or, alternatively, is causally related to an event in service?  In so doing, the examiner is requested to consider the following evidence:
* the Veteran's in-service treatment for cabin overpressurization in July 2002, laryngitis/pharyngitis in August 2002, pharyngitis/URI treated with Zyrtec in January 2005, URI in September 2005;
* an assessment of allergic rhinitis well-controlled on medications in July 2006;
* the results from a July 2007 flexible nasopharyngoscopy;
* the post-service VA clinic records reflecting a report of dyspnea symptoms in April 2008 and a prescription for Claritin in May 2008;
* private medical records in November 2008 reflecting assessments of chronic cough, chronic recurrent bronchitis, allergic rhinitis, asthma, deviated septum, and recurrent epistaxis;
* records from a January 2009 septoplasty with bilateral inferior turbinate reduction which included ligation of the sphenopalatine artery on the left side of nose;
* an October 2009 private ENT specialist report, which includes an opinion that the Veteran's epistaxis is more likely than not to be associated with environmental exposures in the service, including rapid altitude changes, and that his deviated nasal septum is at least as likely as not to have been the result of trauma sustained during military service; and
* a November 2009 private physician opinion that the Veteran's allergic rhinitis, bronchitis and epistaxis are most likely environmentally related and at least as likely as not related to military service.

Right ankle

	f) clarify whether the Veteran manifests chronic right ankle disability and, if so;

	g) whether it is at least as likely as not that such right ankle disability first manifested in service or, alternatively, is causally related to an event in service?  In so doing, the examiner is requested to provide opinion as to whether there is any medical reason to accept or reject the Veteran's report of a chronic right ankle disorder since service.

Hypertension

	h) whether it is at least as likely as not that the Veteran's hypertension first manifested in service or, alternatively, is causally related to an event in service?  In so doing, the examiner is requested to explain the criteria for diagnosing hypertension and to address the merits of a November 2009 private physician opinion that the Veteran's hypertension is more likely than not related to the stresses of his military occupation.

GERD

	i) whether it is at least as likely as not that the Veteran's GERD first manifested in service or, alternatively, is causally related to an event in service?  In so doing, the examiner is requested to provide opinion as to whether there is any medical reason to accept or reject the Veteran's report of GERD symptoms since service and to address the merits of a November 2009 private physician opinion that the Veteran's GERD is at least as likely as not related to military service.

7.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


